Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-6 and 8 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests a rendering device wirelessly coupled to a head-mounted display, the rendering device comprising:
a prediction unit that predicts an orientation of a-the head-mounted display after delay time has elapsed based on orientation information received wirelessly from the head-mounted display, and outputs predicted orientation information;
an image generation unit that generates an image to be displayed on the head-mounted display based on the predicted orientation information of the head-mounted display; and
a transmission unit that transmits the predicted orientation information of the head-mounted display to the head-mounted display in synchronization with frame data of the image, 
wherein the head-mounted display uses the predicted orientation information to re-project the frame data of the image.  
Claims 2-6 and 8 are allowed for being dependent up on aforementioned independent claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624